In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐1447 
JOHN TATE, 
                                                    Plaintiff‐Appellant, 

                                    v. 

SCR MEDICAL TRANSPORTATION, 
                                                   Defendant‐Appellee. 
                       ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 14 C 10165 — Samuel Der‐Yeghiayan, Judge. 
                       ____________________ 

  ARGUED DECEMBER 15, 2015—DECIDED DECEMBER 28, 2015 
                ____________________ 

    Before BAUER, POSNER, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  John  Tate  filed  this  suit  pro  se, 
seeking  leave  to  proceed  in  forma  pauperis.  The  suit  charges 
the defendant (Tate’s former employer, a company engaged 
in providing non‐emergency medical transportation for dis‐
abled  persons  and  veterans)  with  having  discriminated 
against him and then having retaliated against him for com‐
plaining  about  the  discrimination.  See  42  U.S.C.  §§ 2000e  et 
seq.  (Title  VII  of  the  Civil  Rights  Act  of  1964)  and  42  U.S.C. 
2                                                         No. 15‐1447 


§§ 12101 et seq. (Americans with Disabilities Act). The district 
judge  dismissed  the  suit,  without  allowing  the  plaintiff  to 
amend  the  complaint,  on  the  authority  of  28  U.S.C. 
§ 1915(e)(2)(B)(ii). That section, a counterpart to Fed. R. Civ. 
P. 12(b)(6), requires dismissal of a complaint filed by a plain‐
tiff  seeking  to  proceed  in  forma  pauperis  if  the  complaint 
“fails  to  state a claim on which  relief may be granted.”  The 
actual word in the statute is “case” rather than “complaint,” 
but by analogy to Rule 12(b)(6) (“a party may assert the fol‐
lowing defenses [to a claim for relief in any pleading] by mo‐
tion:  …  failure  to  state  a  claim  upon  which  relief  can  be 
granted”)  we have read “case” in section 1915(e)(2)(B)(ii) to 
mean “complaint.” Luevano v. Wal‐Mart Stores, Inc., 722 F.3d 
1014, 1025 n. 5 (7th Cir. 2013). 
    The judge ruled that Tate’s complaint failed to state such 
a claim because it contained “little more than conclusory le‐
gal  jargon  such  as  that  he  [the  plaintiff]  was  ‘subjected  to 
sexual  harassment,’  and  that  he  ‘complained,’  that  he  ‘be‐
lieve[d  he]  was  discriminated  against  because  of  [his]  disa‐
bility’  and  his  ‘sex,  male,  and  in  retaliation  for  engaging  in 
protected  activity.’”  The  judge  continued  that  Tate  had 
placed  “checks  in  a  variety  of  boxes  provided  on  his  com‐
plaint form with conclusory statements such as that the De‐
fendant  ‘failed  to  reasonably  accommodate  the  plaintiff’s 
disabilities.’” 
    But the judge was mistaken to think that the plaintiff was 
required to plead more elaborately than he had done, except 
(as we’ll see) with regard to his claim of disability discrimi‐
nation.  As  the  Equal  Employment  Opportunity  Commis‐
sion’s  amicus  curiae  brief  in  support  of  Tate  points  out,  he 
prepared his complaint by filling out a complaint form sup‐
No. 15‐1447                                                               3 


plied to him by the district court. The form does not require, 
or indeed permit, extensive factual detail, for it provides on‐
ly  six  lines  for  listing  “the  facts  supporting  the  plaintiff’s 
claim of discrimination.” 
   Here is the plaintiff’s list (it was handwritten in the orig‐
inal,  and  was  seven  lines  long,  with  the  seventh  line 
squeezed in below the sixth—and final—line on the form): 
   I was hired by Defendant on or about August 4, 2014. My 
   most  recent  position  was  Driver  Trainee.  Defendant  was 
   aware  of  my  disability.  During  my  employment,  I  was 
   subjected  to  sexual  harassment.  I  complained  to  no  avail. 
   On  September  5,  2014,  I  was  discharged.  I  believe  I  was 
   discriminated against because of my disability, in violation 
   of  the  Americans  with Disabilities  Act,  my  sex,  male,  and 
   in  retaliation  for  engaging  in  protected  activity,  in  viola‐
   tion of Title VII of the Civil Rights Act of 1964, as amend‐
   ed. 
The  only  seriously  deficient  allegation  concerns  the  disabil‐
ity,  which  is  not  named  or  otherwise  identified  in  the  com‐
plaint.  A  plaintiff  charging  violation  of  the  Americans  with 
Disabilities  Act  must  allege  that  he  is  disabled  within  the 
meaning of the Act, is nevertheless qualified to perform the 
essential functions of the job either with or without reasona‐
ble  accommodation,  and  has  suffered  an  adverse  employ‐
ment action because of his disability. See Gogos v. AMS Me‐
chanical Systems, Inc., 737 F.3d 1170, 1172 (7th Cir. 2013). And 
surely  a  plaintiff  alleging  discrimination  on  the  basis  of  an 
actual disability under 42 U.S.C. § 12102(1)(A) must allege a 
specific  disability.  None  of  these  things  is  alleged  in  Tate’s 
complaint.  Quite  apart  from  the  enhanced  pleading  re‐
quirements  imposed  the  Supreme  Court’s  decisions  in  Bell 
Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. 
4                                                            No. 15‐1447 


Iqbal, 556 U.S. 662 (2009), a defendant is entitled to “fair no‐
tice,” in the complaint, of the plaintiff’s claim. Swierkiewicz v. 
Sorema N.A., 534 U.S. 506, 512, 514 (2002). The defendant in a 
disability discrimination suit does not have fair notice when 
the plaintiff fails to identify his disability. 
     The  other  violations  that  the  plaintiff  complains  of—
sexual  harassment,  discrimination  on  the  basis  of  his  sex, 
and  retaliation  for  engaging  in  protected  activity—are  ade‐
quately  alleged,  given  our  ruling  in  Luevano  v.  Wal‐Mart 
Stores, Inc., supra, 722 F.3d at 1028, quoting Tamayo v. Blago‐
jevich, 526 F.3d 1074, 1084–85 (7th Cir. 2008), that “to prevent 
dismissal  under  Rule  12(b)(6),  a  complaint  alleging  sex  dis‐
crimination need only aver that the employer [had] institut‐
ed  a  (specified)  adverse  employment  action  against  the 
plaintiff on the basis of her [or his] sex.” See also Huri v. Of‐
fice  of  the  Chief  Judge  of  the  Circuit  Court  of  Cook  County,  804 
F.3d  826,  833–34  (7th  Cir.  2015);  Carlson  v.  CSX  Transporta‐
tion,  Inc.,  758  F.3d  819,  827–28  (7th  Cir.  2014).  The  pro  se 
complaint in this case satisfies that undemanding standard. 
    Furthermore,  the  district  court  dismissed  the  suit  before 
the expiration of the 21‐day period (after the filing by the de‐
fendant  of  a  responsive  pleading  or  a  motion  to  dismiss) 
during  which  a  plaintiff  may  file  an  amended  complaint 
without  the  court’s  approval.  Fed.  R.  Civ.  P.  15(a)(1).  This 
was a serious mistake given the inadequacy of the plaintiff’s 
allegation of disability discrimination. The judge should not 
only  have  complied  with  the  rule;  he  should  have  told  the 
plaintiff what is required to allege disability discrimination. 
We’ve  often  said  that  before  dismissing  a  case  under  28 
U.S.C. § 1915(e)(2)(B)(ii) a judge should give the litigant, es‐
pecially a pro se litigant, an opportunity to amend his com‐
No. 15‐1447                                                           5 


plaint.  See  e.g.,  Luevano  v.  Wal‐Mart  Stores,  Inc.,  supra,  722 
F.3d at 1022–25; Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 
1993); Powers v. Snyder, 484 F.3d 929, 933 (7th Cir 2007); Perez 
v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015). Indeed the court 
should grant leave to amend after dismissal of the first com‐
plaint “unless it is certain from the face of the complaint that 
any amendment would be futile or otherwise unwarranted.” 
Barry Aviation Inc. v. Land O’Lakes Municipal Airport Commis‐
sion, 377 F.3d 682, 687 (7th Cir. 2004) (emphasis added). 
    Had the judge told the plaintiff before dismissing his suit 
what was missing  from the complaint,  or had he dismissed 
just the complaint and not the suit and informed the plaintiff 
of  a  plaintiff’s  right  to  rectify  the  deficiencies  of  his  com‐
plaint in an amended complaint, we might have been spared 
this  appeal,  and  the  district  judge  a  remand.  See  Hughes  v. 
Farris, No. 15‐1801, 2015 WL 8025491, at *1–2 (7th Cir. Dec. 7, 
2015);  Bazrowx  v.  Scott,  136  F.3d  1053,  1054  (5th  Cir.  1998); 
Grayson  v.  Mayview  State  Hospital,  293  F.3d  103,  108–09  (3d 
Cir. 2002). 
   The judgment is reversed and the case remanded for fur‐
ther proceedings consistent with this opinion.